RESOLUCIÓN
Mediante nuestra opinión per curiam de 22 de enero de 1999 —notificada el 1ro de febrero— suspendimos indefi-nidamente de la práctica de la profesión al Ledo. Luis F. Maldonado Rivera, por su reiterada desatención a los re-querimientos de la Oficina de Inspección de Notarías e in-cumplimiento con la Regla 13(c) de nuestro Reglamento, 4 L.RR.A. Ap. XXI-A, sobre las notificaciones tardías y órdenes. In re Maldonado Rivera, 147 D.P.R. 380 (1999).
Así las cosas, el 3 de marzo Maldonado Rivera presentó su moción urgente de reconsideración, en la cual evidencia el cumplimiento de las órdenes emitidas y solicita su reinstalación.
Carecemos de jurisdicción para acoger dicha reconside-*49ración, por haberse presentado fuera del término reglamentario. Sin embargo, en vista de que Maldonado Rivera está suspendido desde el 1ro de febrero y ha cum-plido con nuestras órdenes, se le reinstala de forma inme-diata hoy al ejercicio de la profesión legal.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernández Denton no intervinieron.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo